Citation Nr: 9922572	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  98-06 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for intervertebral disc 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

B.N. Booher, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1971 through 
November 1973, and from August 1979 to August 1987.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1996 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office in 
St. Louis, Missouri (RO) which denied service connection for 
the benefit sought on appeal.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's claim has been 
obtained by the RO.

2.  Intervertebral disc syndrome was not manifested during 
service and is not shown to be related to any back complaints 
treated during service.


CONCLUSION OF LAW

Intervertebral disc syndrome was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 55 
(1990).  That is, the Board finds that the appellant has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to his claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.

The veteran contends that he is entitled to service 
connection for a low back disorder due to an injury sustained 
during his period of active service.  Specifically, he 
alleges that the back injury occurred during basic training 
in 1971.  The VA may pay compensation for "disability 
resulting from personal injury or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty in the 
active military, naval or air service."  38 U.S.C.A. § 1110 
(West 1991).  

Service medical records show that in October 1977 the veteran 
was seen for complaints of lower back pain of one weeks 
duration.  Following examination the assessment was of a 
possible low back muscle strain or a ruptured disc.  A 
radiographic report showed no evidence of recent fracture, 
trauma or deformity.  The veteran was seen on two additional 
occasions in October.  In November 1977 the veteran was seen 
in the orthopedic clinic at which time he reported 
experiencing chronic low back pain dating to mid 1974 
following an automobile accident.  The impression following 
the examination was a resolved acute lumbosacral sprain.  A 
service medical record dated in July 1978 indicated that the 
veteran was instructed in physical therapy for his back.

A service quadrennial physical examination performed in July 
1979 shows the veteran denied experiencing recurrent back 
pain and clinical evaluation of the spine was normal.  In 
December 1986 the veteran was seen for complaints of severe 
back pain after washing a car.  He reported that the last 
episode of back pain was in 1978.  The assessment was of a 
lumbar strain and the veteran was provided physical therapy.  
A physical therapy note later in December indicated that the 
veteran wished to discontinue treatments because of his 
improving condition.  

Post service medical records document the veteran receiving 
treatment for several medical conditions, including 
hypertension, diabetes and hemorrhoids, at the VA Medical 
Center in St. Louis, Missouri in 1993.  However, the veteran 
did not complain of lower back pain until July 1996, when it 
was noted that the veteran was suffering from acute back 
pain, "probably aggravated by exercises."  An MRI taken in 
August 1996 revealed spur formation at L5-S1 and narrowing of 
the disc space.  Vacuum phenomenon of the invertebral disc 
was also noted.  The impression of the VA physician was 
osteoarthritis and narrowing of the disc space between L5-S1.

In October 1996, the veteran underwent a VA back examination.  
Based on a history given by the veteran, the VA examiner 
noted that the veteran had experienced back pain since basic 
training, but that the veteran denied any injury.  The 
veteran was diagnosed with low back pain and disc 
degeneration and narrowing at L5-S1.  

In May 1997, the veteran sought additional treatment for his 
back from the VA Medical Center in St. Louis.  He reported 
back pain that had worsened during the previous two years.  
He indicated that he was experiencing radiating pain from the 
lower back into the left side of his thigh.  The veteran was 
diagnosed with radiculopathy and referred for physical 
therapy.

At a hearing held at the RO in February 1999, the veteran 
testified that he received treatment for back pain from 
Maurice Arms, a chiropractor in Florida between 1973 and 
1975.  He also testified that he was unable to obtain records 
from Dr. Arms because he had died and his records were 
destroyed.

Thus, it is clear from the foregoing evidence that the 
veteran suffers from a current back disability.  The only 
remaining question to be determined by the Board is whether 
the back disability is related to the documented in-service 
back treatment or otherwise to the veteran's period of active 
service.  The record contains conflicting opinions regarding 
this question.

In support of his claim, the veteran submitted a June 1997 
opinion of a VA physician who began treating the veteran in 
the Hypertension Section of the VA Medical Center in May 
1994, opined that the veteran's "current severe lumbago is 
due directly to the back trauma he experienced while in 
military service."  He also stated that his opinion was 
based on the veteran's credible history of a 1972 exercise-
induced trauma to the lower back that occurred during active 
military service.  

The veteran underwent a comprehensive VA cervical, lumbar and 
thoracic examination in March 1999.  The VA examiner's 
opinion is in direct contravention with the prior VA 
physician's opinion.  The VA examiner diagnosed the veteran 
with probable diabetic sensory neuropathy resulting in 
decreased appreciation of pin prick in his toes and 
degenerative disc disease of the lumbar spine with vacuum 
disc at L5-S1 without evidence of compression of the cauda 
equina or nerve roots.  The veteran underwent a repeat MRI, 
which revealed no changes since the MRI taken in August 1996.  
The VA examiner indicated that the veteran's problems at L5-
S1 had only been confirmed to be in existence since 1996.  It 
was the VA examiner's opinion that the veteran's condition 
was in no way related to his period of active military 
service.  He stated that the veteran's "spinal and muscular 
complaints appear to have been acute, transitory and wholly 
reversible outcomes of physical exertion."  Further, he was 
of the opinion that it was not possible to relate the 
veteran's back condition to service in light of the long 
intervals between complaints, the lack of objective medical 
findings and the rapid recovery of the veteran's symptoms.  
He noted that the veteran actually suffered from local 
discomfort, or post-exertional distress, precipitated by 
events that would cause discomfort in most individuals.  He 
described the post-exertional distress experienced by the 
veteran as being "almost universal," and stated that it is 
not really a disease, but is discomfort that is acute, 
transitory and completely resolves into a residual free 
state. 

The Board finds the VA examiner's opinion to be more 
persuasive and controlling in this case than the opinion from 
the VA physician.  While the VA physician was the veteran's 
treating physician, he fails to evaluate the totality of 
medical evidence in this case.  The VA physician provides no 
rationale for his opinion and he does not address the 
intervals of time between the veteran's complaints.  The VA 
examiner's opinion is comprehensive and based on a more 
accurate history of the veteran's complaints and his medical 
history, as well as a review of all available medical 
records.  Further, the VA examiner incorporates pertinent 
factors such as time intervals, the lack of objective 
findings and other medical history into his analysis and he 
provides a rationale for his ultimate opinion.  Therefore, 
based on the aforementioned evidence, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
intervertebral disc syndrome. 


ORDER

Service connection for invertebral disc syndrome is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

